DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 8-10, and 12 are objected to because of the following informalities:  
In Claim 1 there is a typo in the "deconvolving" limitation that should read "to obtain an apparent resistivity". 
In Claim 8, there is a typo within the “information handling system” that should read “wherein the information handling system is configured to […]”. 
In Claim 9, the preamble should be corrected to read “[…] locating bed boundaries”.
In Claim 10, both instances of boundary should be corrected to “boundaries”. Also no period at end of claim 10.
In Claim 12, the preamble should be corrected to read “[…] locating bed boundaries”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Claim 1 recites:
A method for locating one or more bed boundaries with a downhole tool comprising: 
disposing a downhole tool into a wellbore, wherein the downhole tool comprises a transmitter and a receiver; 
broadcasting a signal from the transmitter; 
measuring wellbore wall resistivity with the receiver; 
extracting a vertical voltage measurement; 
deconvolving the vertical voltage measurement with an impulse response an apparent resistivity; 
calculating a derivative of the apparent resistivity and finding one or more peaks of the derivative; and 
identifying a location of the one or more bed boundaries.
Regarding the step “measuring wellbore resistivity with the receiver”, it is not clear from the claim language whether this step is based on or depends in any way on the previous “broadcasting” step, or if the “broadcasting” step is unrelated to the “measuring” step, e.g., broadcasting a communication signal to other equipment. For purposes of the present examination, the examiner presumes that the step of “broadcasting a signal from the transmitter” is directly related to the step of “measuring the wellbore wall resistivity with the receiver”, in that the wellbore wall resistivity measurement is a signal that is broadcasted from the transmitter to the receiver.
Further, it is not clear from the claim language whether the step “extracting a vertical voltage measurement” is based on or depends in any way on the previous “measuring” or “broadcasting” steps, 
Further, it is not clear from the claim language whether the step of “identifying a location of the one or more bed boundaries” is based on or depends in any way on any of the previously recited steps or is performed independently based on other considerations not specified in the claim.  Clarification of these ambiguities is required so that the scope of the claim is clear. For purposes of the present examination, the examiner presumes that the step of “identifying a location of the one or more bed boundaries” is based or dependent on the previously recited steps of broadcasting, measuring, extracting, deconvolving, and calculating.
Claims 2-7 are subsequently rejected under 35 U.S.C. 112(b) due to their dependence on claim 1.

Claim 2 recites the limitation "extracting the modeled impulse response" in Line 4. There is insufficient antecedent basis for this limitation in the claim. For purposes of the present examination, “extracting a modeled impulse response” is presumed to have been intended.  Clarification is required so that the scope of the claim is clear.

Regarding Claim 8, it is unclear if the recited function “extract a vertical voltage measurement” is based on or depends in any way on the measurement of the wellbore wall resistivity, or if this function is unrelated to and performed independently from the measurement functionality.  Clarification is required so that the scope of the claim is clear. For purposes of the present examination, “extract a vertical voltage measurement” is presumed to be based or dependent on the measurement of the wellbore wall resistivity.

Claims 9-14, are subsequently rejected under 35 U.S.C. 112(b) due to their dependence on claim 8.

Regarding Claim 9, there is no antecedent basis for “the modeled impulse response”. For purposes of the present examination, “the modeled impulse response” is presumed to be “a modeled impulse response”.  Clarification is required so that the scope of the claim is clear.

Regarding Claim 15, there is no antecedent basis for “the two-dimensional modeled impulse response”. For purposes of the present examination, “the two-dimensional modeled impulse response” is presumed to be “a two-dimensional modeled impulse response”. Clarification is required so that the scope of the claim is clear.


Claims 16-20 are method claims that depend on independent claim 15, but claim 15 is a system/product claim. For purposes of the present examination, it is presumed that claim 16 is intended to be an independent method claim, and that claim 18 is dependent on claim 16. Appropriate correction is required.

Regarding Claim 16, it is not clear from the claim language whether the step “extracting a vertical voltage measurement” is based on or depends in any way on the previous “measuring” or “disposing” steps, or if the “extracting” step is unrelated to and performed independently from the preceding steps. For purposes of the present examination, the examiner presumes that the step of “extracting a vertical voltage measurement” is based or dependent on the previous “measuring” step.  Clarification is required so that the scope of the claim is clear.

Further, “the bed boundary” also lacks antecedent basis. For purposes of the present examination, “the bed boundary” is presumed to be “a bed boundary”.  Clarification is required so that the scope of the claim is clear.
Claims 17-20 are subsequently rejected under 35 U.S.C. 112(b) due to their dependence on claim 16. Note, claim 18 is presumed to depend on claim 16 (as stated above).

Regarding Claim 18, “the one or more bed boundaries” lacks antecedent basis. For purposes of the present examination, “the one or more bed boundaries” is presumed to be “the bed boundary”.  Clarification is required so that the scope of the claim is clear.

Regarding Claim 19, “the bed boundaries” lacks antecedent basis. For purposes of the present examination, “the bed boundaries” is presumed to be “the bed boundary”.  Clarification is required so that the scope of the claim is clear.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 rejected under 35 U.S.C. 101 because, under broadest reasonable interpretation, an information handling system of claim 15 can be directed to both transitory and non-transitory computer readable media (see Specification, e.g., paragraph 16). Transitory media such as radio/electrical waves 
Note that claim 16 is presumed to be intended to be independent and that claims 17-20 are presumed to be intended to be dependent on claim 16 (as stated above).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goswami et al. (US 20060161352 A1) hereinafter “Goswami”.

Regarding Claim 15, Goswami teaches an information handling system having instructions stored therein, wherein the instructions, when executed locate one or more bed boundaries in a two-dimensional plane comprising: 
calculating a two-dimensional modeled response of a thin horizontal bed in the two-dimensional plane (Goswami [0044] The rough estimates (or a range of estimates) are then used to generate a set of formation models (forward models) (step 503) & Fig. 6 503 Generate Forward Models from the Rough Estimates); 
(Goswami [0043] The first step is to estimate impulse response functions W.sub.1 and W.sub.2.); 
obtaining an two-dimensional ideal system response of the thin horizontal bed (Goswami [0044] The set of forward models are then used to generate a set of expected tool responses & Fig. 6 505); and 
constructing a two-dimensional new impulse response through linearly combining the modeled impulse response and the ideal system response (Goswami [0042-0044] These tool responses form the "training set" for deriving a Wiener filter (step 507). Equation (3) transfer functions W1 and W2 are impulse response functions; Fig. 6 507).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tabanou et al. (US 20050083061 A1), hereinafter "Tabanou", in view of Goswami et al. (US 20060161352 A1), hereinafter “Goswami”.

Regarding Claim 1, Tabanou teaches a method for locating one or more bed boundaries with a downhole tool comprising: 
disposing a downhole tool into a wellbore, wherein the downhole tool comprises: 
a transmitter and a receiver; broadcasting a signal from the transmitter (Tabanou [0041] As shown, the induction tool 220 includes a tri-axial transmitter 221 and a tri-axial receiver 222. One of ordinary skill in the art would appreciate that an antenna may be used as a transmitter or receiver & Fig 2); 
measuring wellbore wall resistivity with the receiver (Tabanou [0017] A method for estimating an anisotropic resistivity ratio of an anisotropic formation in accordance with the invention includes acquiring a first resistivity measurement by energizing a first transmitter and receiving a first signal in a first receiver, wherein the first transmitter and the first receiver are disposed on the logging tool in a first orientation substantially parallel to a longitudinal axis of the logging tool ); 
(Tabanou [0039] receiving the induced signals (voltages) in two receivers); and
calculating a derivative of the apparent resistivity and finding one or more peaks of the derivative (Tabanou [0067] FIG. 11 shows that the bed boundaries can be accurate identified from the inflection points of the V.sub.zz-V.sub.xx curves--e.g., by taking the derivatives of the curve.).
identifying a location of the one or more bed boundaries (Tabanou [0076] These measurements provide three important parameters: the precise bed boundary location).
Tabanou is not relied upon to teach deconvolving the vertical voltage measurement with an impulse response [and obtain] an apparent resistivity (note presumption from objection of claim 1 above).
Goswami teaches “methods of the invention use Wiener deconvolution (which may be multi-channel deconvolution) to extract formation properties from the well-logging data” (Goswami [0027] & [0035] Embodiments of the invention use deconvolution methods to derive formation properties & Fig. 4 405 & Fig. 7 605).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Tabanou to include using a Wiener Filter to deconvolve the vertical voltage measurement and calculate the derivative and find one or more peaks, because “Wiener deconvolution (or Wiener filtering) is found to be particularly useful in deriving formation properties from logging data”, “Wiener filter is an optimal filter for removing noises from signals that have been corrupted by measurement processes. The Wiener filter, also known as a minimum mean-square estimator, can avoid some of the difficulties inherent in inversion”, and “a Wiener filter may be used to estimate the inverse of multi-channel sensor impulse responses in the spectral domain” (Goswami [0037-0040]). 


Regarding Claim 2, the combination of Tabanou and Goswami (as stated above) is not relied upon to further teach the method of claim 1, further comprising determining the impulse response, wherein the determining comprises: 
calculating a modeled response of a thin horizontal bed; 
extracting the modeled impulse response from a computed vertical response; 
obtaining an ideal system response of the thin horizontal bed; and 
constructing the impulse response through a process comprising linearly combining the modeled impulse response and the ideal system response 
Goswami, of the combination Tabanou and Goswami, further teaches the method of claim 1, further comprising determining the impulse response, wherein the determining comprises: 
calculating a modeled response of a thin horizontal bed (Goswami [0044] & Fig. 6 503); 
extracting the modeled impulse response from a computed vertical response (Goswami [0043] The first step is to estimate impulse response functions W.sub.1 and W.sub.2.); 
obtaining an ideal system response of the thin horizontal bed (Goswami [0044] The set of forward models are then used to generate a set of expected tool responses & Fig. 6 505); and 
constructing the impulse response through a process comprising linearly combining the modeled impulse response and the ideal system response (Goswami [0044] These tool responses form the "training set" for deriving a Wiener filter (step 507) & Fig. 6 507).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application to modify the combination of Tabanou and Goswami (as stated above) further with Goswami to incorporate “calculating a modeled response of a thin horizontal bed; extracting the modeled impulse response from a computed vertical response; obtaining an ideal system response of the thin horizontal bed; and constructing the impulse response through a process comprising linearly combining the modeled impulse response and the ideal system response”, because ” formation logging data acquired with a sensor depends on not only the formation properties (profiles), but also the response function of the sensor” (Goswami [0036]); and “the noises in logging data are typically sinusoidal oscillations and filters, which perform optimization in the frequency domain, can selectively pick out and reject the sinusoidal components corresponding to the noises. One example and preferred embodiment is to use Wiener deconvolution. Wiener deconvolution (or Wiener filtering) is found to be particularly useful in deriving formation properties from logging data.” (Goswami [0037]).

Regarding Claim 3, the combination of Tabanou and Goswami (as stated above) is not relied upon to further teach the method of claim 1, further comprising displaying the one or more bed boundaries and wherein an operator makes a production decision based on the one or more bed boundaries.
The Examiner takes official notice that displaying one or more bed boundaries and having an operator make a production decision based on those bed boundaries is conventional in the art. For display examples see Far et al. (WO 2017003517 A1, [0050]) and Strickland et al. (US 5867806 A, Fig. 3 & Col. 6 Lines 49-65). See Applicant Admitted Prior Art (AAPA) “Determining the location and thickness of individual beds and boundaries between beds may affect work performed within a wellbore at bed boundaries” for operator decisions. Therefore, it would have been obvious to modify the combination of Tabanou and Goswami to explicitly incorporate displaying the one or more bed boundaries in order to visually apprise an operator of the results so that an informed production decision can be made by the operator.

Regarding Claim 4, the combination of Tabanou and Goswami (as stated above) further teaches the method of claim 3, further comprising producing a formation data product comprising the one or more bed boundaries (Tabanou [0076] These measurements provide three important parameters: the precise bed boundary location & [0095] In a system in accordance with the invention, the memory stores a program readable by the processor. The program, for example, may include instructions for performing the above described methods: […] estimating the formation conductivity and bed boundaries).
Additionally or in the alternative, the Examiner takes official notice that storing results or data on a non-transitory computer readable medium is conventional in the art (See Rodney et al. (US 20130116926 A1) [0122] and Zhou et al. (US 20170322340 A1) [0041]). Therefore, it would have been obvious to one of ordinary skill in the art to store the information related to the identified bed boundaries on some sort of memory device for future access.

Regarding Claim 5, the combination of Tabanou and Goswami (as stated above) is not relied upon to teach the method of claim 4, further comprising storing the formation data product on a non-transitory computer-readable media.
The Examiner takes official notice that storing results or data on a non-transitory computer readable medium is conventional in the art (See Rodney et al. (US 20130116926 A1) [0122] and Zhou et al. (US 20170322340 A1) [0041]). Therefore, it would have been obvious to one of ordinary skill in the art to store the information related to the identified bed boundaries on some sort of memory device for future access.

Regarding Claim 6, the combination of Tabanou and Goswami (as stated above) further teaches the method of claim 1, wherein the deconvolving the vertical voltage measurement is in a two-dimensional plane (Goswami [0027] & [0035] Embodiments of the invention use deconvolution methods to derive formation properties & Fig. 4 405 & Fig. 7 605).

Regarding Claim 16 (as discussed above in connection with 35 U.S.C. 112(b) rejections), Tabanou teaches a method comprising:
disposing a downhole tool into a wellbore; 
measuring wellbore wall resistivity with the downhole tool (Tabanou [0017] A method for estimating an anisotropic resistivity ratio of an anisotropic formation in accordance with the invention includes acquiring a first resistivity measurement by energizing a first transmitter and receiving a first signal in a first receiver, wherein the first transmitter and the first receiver are disposed on the logging tool in a first orientation substantially parallel to a longitudinal axis of the logging tool ); 
extracting a vertical voltage measurement (Tabanou [0039] receiving the induced signals (voltages) in two receivers); and 
calculating a derivative of a new apparent resistivity and finding a peak to determine the location of the bed boundary (Tabanou [0067] FIG. 11 shows that the bed boundaries can be accurate identified from the inflection points of the V.sub.zz-V.sub.xx curves--e.g., by taking the derivatives of the curve.).
Tabanou is not relied upon to teach deconvolving the vertical voltage measurement of a two-dimensional region with the two-dimensional new impulse response.
Goswami teaches “methods of the invention use Wiener deconvolution (which may be multi-channel deconvolution) to extract formation properties from the well-logging data” (Goswami [0027] & [0035] Embodiments of the invention use deconvolution methods to derive formation properties & Fig. 4 405 & Fig. 7 605).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to include using a Wiener Filter to deconvolve the vertical voltage measurement and calculate the derivative and find one or more peaks, because “Wiener deconvolution (or Wiener filtering) is found to be particularly useful in deriving formation properties from logging data”, “Wiener (Goswami [0037-0040]).

Regarding Claim 17, the combination of Tabanou and Goswami (as stated above) further teaches the method of claim 16, wherein an information handling system is configured to display the location of the bed boundary (Tabanou [0094] output means, such as a monitor (162) & Fig. 16 prior art ).
Additionally, the Examiner takes official notice that incorporating a display and displaying one or more bed boundaries is conventional in the art (similar to Claims 3, 10, and 12). For display examples see Far et al. (WO 2017003517 A1, [0050]) and Strickland et al. (US 5867806 A, Fig. 3 & Col. 6 Lines 49-65). Therefore, it would have been obvious to one of ordinary skill in the art to display the bed boundary results obtained in order to visually apprise an operator of the results.

Regarding Claim 18, the combination of Tabanou and Goswami (as stated above) is not relied upon to further teach the method of claim 15, further comprising displaying the one or more bed boundaries and wherein an operator makes a production decision based on the one or more bed boundaries.
The Examiner takes official notice that displaying one or more bed boundaries and having an operator make a production decision based on those bed boundaries is conventional in the art (similar to claim 3). For display examples see Far et al. (WO 2017003517 A1, [0050]) and Strickland et al. (US 5867806 A, Fig. 3 & Col. 6 Lines 49-65). See Applicant Admitted Prior Art (AAPA) “Determining the location and thickness of individual beds and boundaries between beds may affect work performed within a wellbore at bed boundaries” for operator decisions. Therefore it would have been obvious to one of ordinary skill, prior to the effective filing date of the instant application, to modify Tabanou and Goswami to incorporate displaying the one or more bed boundaries in order to visually apprise an operator of the results.

Regarding Claim 19, the combination of Tabanou and Goswami (as stated above) further teaches the method of claim 18, further comprising producing a formation data product comprising the bed boundaries (Tabanou [0076] These measurements provide three important parameters: the precise bed boundary location & [0095] In a system in accordance with the invention, the memory stores a program readable by the processor. The program, for example, may include instructions for performing the above described methods: […] estimating the formation conductivity and bed boundaries).
Additionally or in the alternative, the Examiner takes official notice that storing results or data on a non-transitory computer readable medium is conventional in the art (See Rodney et al. (US 20130116926 A1) [0122] and Zhou et al. (US 20170322340 A1) [0041]). Therefore, it would have been obvious to one of ordinary skill in the art to store the information related to the identified bed boundaries on some sort of memory device for future access.

Regarding Claim 20, the combination of Tabanou and Goswami (as stated above) is not relied upon to further teach the method of claim 19, further comprising storing the formation data product on a tangible, non-volatile computer-readable medium.
The Examiner takes official notice that storing results or data on a non-transitory computer readable medium is conventional in the art (See Rodney et al. (US 20130116926 A1) [0122] and Zhou et al. (US 20170322340 A1) [0041]). Therefore, it would have been obvious to one of ordinary skill in the .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tabanou and Goswami (as stated above), in further view of Tabarovsky et al. (US 20130030707 A1), hereinafter "Tabarovsky".

Regarding Claim 7, the combination of Tabanou and Goswami (as stated above) is not relied upon to teach the method of claim 1, wherein the downhole tool comprises at least one pad, at least one arm, and wherein at least one transmitter and at least one receiver are disposed on the at least one pad.
Tabarovsky further teaches the method of claim 1, wherein the downhole tool comprises
at least one pad (Tabarovsky Fig. 1 Pad (15), 
at least one arm (Tabarovsky [0017] The pad 15, in one embodiment, is configured to be extended from the downhole tool 10 to make contact with the wall of the borehole 2 & [0019] the downhole tool 10 can have a plurality of pads 15 symmetrically arranged about the tool 10 so that they can extend in unison to contact the wall and provide mutual support to each other to maintain minimal standoff from the wall. Note that an implicit structure extends the pad to reach the wall, with this structure being regarded as at least one arm as claimed), and 
wherein at least one transmitter and at least one receiver are disposed on the at least one pad (Tabarovsky Fig. 2 transmitting electrodes 11 & 12, measurement electrodes 13 & 14; [0018] A voltage V applied to the transmitter electrodes 11 and 12 allows electrical current F from the periphery of the pad 15 to be injected into the formation 4. Then, upon its return to the pad 15 from the formation 4, current F is measured by the button electrodes 13 and 14; [0033] various other components may be included and called upon for providing for aspects of the teachings herein. For example […] electrode, transmitter, receiver, transceiver, antenna)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify the combination of Tabanou and Goswami with Tabarovsky to incorporate a downhole tool with at least one pad and one arm, so that the pad and its electrodes may reach the wall from the tool (Tabarovsky [0017]). Also, it can be appreciated that the downhole tool 10 can have a plurality of pads 15 symmetrically arranged about the tool 10 so that they can extend in unison to contact the wall and provide mutual support to each other to maintain minimal standoff from the wall (Tabarovsky [0019]). 

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tabarovsky (US 20130030707 A1, above), in view of the combination of Tabanou and Goswami (above) .

Regarding Claim 8, Tabarovsky teaches a well measurement system for locating one or more bed boundaries comprising: 
a downhole tool (Tabarovsky [0016] & Fig. 1 downhole tool (10)), wherein the downhole tool comprises: 
a pad (Tabarovsky [0017] & Fig. 1 pad (15)); 
an arm, wherein the arm extends the pad from the downhole tool (Tabarovsky [0017] The pad 15, in one embodiment, is configured to be extended from the downhole tool 10 to make contact with the wall of the borehole 2 & [0019] the downhole tool 10 can have a plurality of pads 15 symmetrically arranged about the tool 10 so that they can extend in unison to contact the wall and provide mutual support to each other to maintain minimal standoff from the wall. Note that an implicit structure extends the pad to reach the wall, with this structure being regarded as at least one arm as claimed); 
a receiver disposed on the pad (Tabarovsky [0033] various other components may be included and called upon for providing for aspects of the teachings herein. For example […] electrode, transmitter, receiver, transceiver, antenna); and 
a transmitter disposed on the pad (Tabarovsky [0017] the downhole tool 10 includes a first transmitter electrode 11, a second transmitter electrode 12 & Fig. (11) and (12)); 
a conveyance, wherein the conveyance is attached to the downhole tool (Tabarovsky [0016] The downhole tool 10 is conveyed through the borehole 2 by a carrier 5. In the embodiment of FIG. 1, the carrier 5 is an armored wireline 8); and 
an information handling system, wherein the information handling system is measure wellbore wall resistivity with the downhole tool (Tabarovsky [0032] A processor in the downhole electronics 6 or the surface computer processing system 7 can process the various electrical measurements with respect to the floating reference signal to estimate the resistivity of the formation 4 as a function of depth using the principles discussed above); 
Tabarovsky is not relied upon to teach extract a vertical voltage measurement; 
deconvolve the vertical voltage measurement with an impulse response to obtain an apparent resistivity; and
calculate a derivative of the apparent resistivity and find one or more peaks of the derivative to determine the locations of the one or more bed boundaries.
Tabanou teaches to extract a vertical voltage measurement (Tabanou [0039] receiving the induced signals (voltages) in two receivers); 
deconvolve the vertical voltage measurement with an impulse response to obtain an apparent resistivity; and 
(Tabanou [0067] FIG. 11 shows that the bed boundaries can be accurate identified from the inflection points of the V.sub.zz-V.sub.xx curves--e.g., by taking the derivatives of the curve.).
Goswami teaches to deconvolve the vertical voltage measurement with an impulse response to obtain an apparent resistivity (Goswami [0027] methods of the invention use Wiener deconvolution (which may be multi-channel deconvolution) to extract formation properties from the well-logging data; [0035] Embodiments of the invention use deconvolution methods to derive formation properties & Fig. 4 405 & Fig. 7 605). and 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Tabarovsky with the combination of Tabanou and Goswami to teach specifically using Tabarovsky’s disclosed tool to perform the method of the combination of Tabanou and Goswami, because the method of the combination of Tabanou and Goswami is used to determine formation properties (Tabanou [0016] One aspect of the invention relates to methods for determining an electrical property of a formation using at least two sets of orthogonal resistivity measurements; Goswami [0014] One aspect of the invention relates to methods for extracting formation properties from formation logging data).

Regarding Claim 9, the combination of Tabarovsky, Tabanou, and Goswami (as stated above) is not relied upon to further teach the well measurement system for locating bed boundary of claim 8, wherein the information system is configured to calculate a modeled response of a thin horizontal bed; 
extract the modeled impulse response from a computed vertical response; 
obtain an ideal system response of the thin horizontal bed; and 

Goswami, of the combination stated above, further teaches the well measurement system for locating bed boundary of claim 8, wherein the information system is configured to calculate a modeled response of a thin horizontal bed (Goswami [0044] & Fig. 6 503); 
extract the modeled impulse response from a computed vertical response (Goswami [0043] The first step is to estimate impulse response functions W.sub.1 and W.sub.2.); 
obtain an ideal system response of the thin horizontal bed (Goswami [0044] The set of forward models are then used to generate a set of expected tool responses & Fig. 6 505); and 
construct the impulse response through a process comprising linearly combining the modeled impulse response and the ideal system response (Goswami [0044] These tool responses form the "training set" for deriving a Wiener filter (step 507) & Fig. 6 507).

It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify the combination of Tabarovsky, Tabanou, and Goswami (as stated above), further in view of Goswami to calculate a modeled response of a thin horizontal bed; 
extract the modeled impulse response from a computed vertical response; 
obtain an ideal system response of the thin horizontal bed; and 
construct the impulse response through a process comprising linearly combining the modeled impulse response and the ideal system response, because the method of deriving a Weiner filter (Goswami Fig. 6 500) is used in the method of deriving formation properties (Goswami Fig. 7 615 Design Weiner Filter).

Regarding Claim 10, the combination of Tabarovsky, Tabanou, and Goswami (as stated above) further teaches the well measurement system for locating bed boundary of claim 8, wherein the information handling system is configured to display the locations of the one or more bed boundary (Tabanou [0094] output means, such as a monitor (162) & Fig. 16 prior art ).
Additionally or in the alternative, the Examiner takes official notice that incorporating a display and displaying one or more bed boundaries is conventional in the art (similar to Claim 3). For display examples see Far et al. (WO 2017003517 A1, [0050]) and Strickland et al. (US 5867806 A, Fig. 3 & Col. 6 Lines 49-65). Therefore, it would have been obvious to one of ordinary skill in the art to display the bed boundary results obtained in order to visually apprise an operator of the results.

Regarding Claim 11, the combination of Tabarovsky, Tabanou, and Goswami (as stated above) further teaches the well measurement system of claim 8, wherein the information handling system is configured to deconvolve the vertical voltage measurement in a two-dimensional plane (Goswami [0027] methods of the invention use Wiener deconvolution (which may be multi-channel deconvolution) to extract formation properties from the well-logging data & [0035] Embodiments of the invention use deconvolution methods to derive formation properties & Fig. 4 405 & Fig. 7 605).

Regarding Claim 12, the combination of Tabarovsky, Tabanou, and Goswami (as stated above) is further teaches the well measurement system for locating bed boundary of claim 8, wherein the information handling system is configured to display the one or more bed boundaries (Tabanou [0094] output means, such as a monitor (162) & Fig. 16 prior art ).
Additionally or in the alternative, the Examiner takes official notice that incorporating a display and displaying one or more bed boundaries is conventional in the art (similar to Claims 3 and 10). For display examples see Far et al. (WO 2017003517 A1, [0050]) and Strickland et al. (US 5867806 A, Fig. 3 & Col. 6 Lines 49-65). Therefore, it would have been obvious to one of ordinary skill in the art to display the bed boundary results obtained in order to visually apprise an operator of the results.

Regarding Claim 13, the combination of Tabarovsky, Tabanou, and Goswami (as stated above) is not relied upon to further teach further teach the well measurement system of claim 12, further comprising producing a formation data product comprising the one or more bed boundaries.
Tabanou, of the combination above, further teaches the well measurement system of claim 12, further comprising producing a formation data product comprising the one or more bed boundaries (Tabanou [0076] These measurements provide three important parameters: the precise bed boundary location & [0095] In a system in accordance with the invention, the memory stores a program readable by the processor. The program, for example, may include instructions for performing the above described methods: […] estimating the formation conductivity and bed boundaries).
Additionally or in the alternative, the Examiner takes official notice that storing results or data on a non-transitory computer readable medium is conventional in the art (See Rodney et al. (US 20130116926 A1) [0122] and Zhou et al. (US 20170322340 A1) [0041]). Therefore, it would have been obvious to one of ordinary skill in the art to store the information related to the identified bed boundaries on some sort of memory device for future access.

Regarding Claim 14, the combination of Tabarovsky, Tabanou, and Goswami (as stated above) is not relied upon to further teach the well measurement system of claim 13, further comprising storing the formation data product on a non-transitory computer-readable media.
The Examiner takes official notice that storing results or data on a non-transitory computer readable medium is conventional in the art (See Rodney et al. (US 20130116926 A1) [0122] and Zhou et al. (US 20170322340 A1) [0041]). Therefore, it would have been obvious to one of ordinary skill in the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dashevsky et al. (US 20080079431 A1) teaches Increasing the Resolution of Electromagnetic Tools for Resistivity Evaluations in Near Borehole Zones.
Minerbo et al. (US 20130027044 A1) teaches Imaging Using Directional Resistivity Measurements.
Barber (US 5184079 A) teaches Method and Apparatus for Correcting Data Developed from a Well Tool Disposed at a Dip Angle in a Wellbore to Eliminate the Effects of the Dip Angle on the Data.
Leggett III (US 6084826 A) teaches Measurement-while-drilling Acoustic System Employing Multiple, Segmented Transmitters and Receivers.
Hagiwara (US 6253155 B1) teaches Enhanced Vertical Resolution for Logging Tools using Walsh-transform Deconvolution.
Far et al. (WO 2017003517 A1) teaches Correcting the Effects of Deviation and Dispersion on Sonic Log Measurements of Deviated Wells in Laminated Formations.
Hagiwara (US 20140216818 A1) teaches Interferometric Processing to Detect Subterranean Geological Boundaries.
Smith (US 5377105 A) teaches Enhanced Vertical Resolution Processing of Dual-spaced Neutron and Density Tools.
Strickland et al. (US 5867806 A) teaches a System and Method for Performing Inversion on LWD Resistivity Logs with Enhanced Resolution.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIAN T BRYANT/               Examiner, Art Unit 2863                                                                                                                                                                                         	02/11/2021

/ALESSANDRO V AMARI/               Supervisory Patent Examiner, Art Unit 2863